
	
		II
		112th CONGRESS
		1st Session
		S. 1604
		IN THE SENATE OF THE UNITED STATES
		
			September 22, 2011
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide additional resources and funding for
		  construction and infrastructure improvements at United States land ports of
		  entry, to open additional inspection lanes, to hire more inspectors, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Emergency Port of Entry Personnel
			 and Infrastructure Funding Act of 2011.
		2.DefinitionsIn this Act:
			(1)Northern
			 borderThe term Northern border means the
			 international border between the United States and Canada.
			(2)Southern
			 borderThe term Southern border means the
			 international border between the United States and Mexico.
			3.Customs and
			 border protection personnel
			(a)Staff
			 enhancementsIn addition to positions authorized before the date
			 of the enactment of this Act and any existing officer vacancies within United
			 States Customs and Border Protection on such date, the Secretary of Homeland
			 Security shall, subject to the availability of appropriations for such purpose,
			 hire, train, and assign to duty, by not later than September 30, 2016, the
			 following:
				(1)Five thousand
			 full-time Customs and Border Protection officers to serve on all inspection
			 lanes (primary, secondary, incoming, and outgoing) and enforcement teams at
			 United States land ports of entry on the Northern border and the Southern
			 border.
				(2)Three hundred
			 fifty full-time support staff for all United States ports of entry.
				(b)Waiver of FTE
			 limitationThe Secretary of Homeland Security may waive any
			 limitation on the number of full-time equivalent personnel assigned to the
			 Department of Homeland Security in order to fulfill the requirements under
			 subsection (a).
			(c)Reports to
			 Congress
				(1)Outbound
			 inspectionsNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall submit a report
			 containing the Department of Homeland Security's plans for ensuring the
			 placement of sufficient United States Customs and Border Protection officers on
			 outbound inspections, and adequate outbound infrastructure, at all Southern
			 border land ports of entry to—
					(A)the
			 Committee on the Judiciary of the
			 Senate;
					(B)the
			 Committee on the Judiciary of the House of
			 Representatives;
					(C)the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate; and
					(D)the
			 Committee on Homeland Security of the House of
			 Representatives.
					(2)Agricultural
			 specialistsNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of Homeland Security, in consultation with
			 the Secretary of Agriculture, shall submit a report to the committees set forth
			 in paragraph (1) that contains plans for ensuring the placement of sufficient
			 agriculture specialists at all Southern border land ports of entry.
				(3)Annual
			 implementation reportNot later than 1 year after the date of the
			 enactment of this Act, and annually thereafter, the Secretary of Homeland
			 Security shall submit a report to the committees set forth in paragraph (1)
			 that—
					(A)details the
			 Department of Homeland Security’s implementation plan for staff enhancements
			 required under subsection (a)(1);
					(B)includes the
			 number of additional personnel assigned to duty at land ports of entry by
			 location; and
					(C)describes the
			 methodology used to determine the distribution of additional personnel to
			 address northbound and southbound cross-border inspections.
					4.Secure
			 communications and detection equipment for border personnel
			(a)Secure
			 communicationThe Secretary of Homeland Security shall ensure
			 that each United States Customs and Border Protection officer is equipped with
			 a secure 2-way communication and satellite-enabled device, supported by system
			 interoperability, that allows United States Customs and Border Protection
			 officers to communicate between ports of entry and inspection stations, and
			 with other Federal, State, local, and tribal law enforcement entities.
			(b)Border area
			 security initiative grant programThe Secretary of Homeland
			 Security shall establish a program for awarding grants for the purchase of
			 detection equipment at land ports of entry and mobile, hand-held, 2-way
			 communication and biometric devices for State and local law enforcement
			 officers serving on the Southern border.
			5.Infrastructure
			 improvements and expansion of land ports of entry
			(a)In
			 generalIn order to aid in the enforcement of Federal customs,
			 immigration, and agriculture laws, the Commissioner of U.S. Customs and Border
			 Protection may—
				(1)design,
			 construct, and modify land ports of entry and other structures and facilities,
			 including living quarters for officers, agents, and personnel;
				(2)acquire, by
			 purchase, donation, exchange or otherwise, land or any interest in land
			 determined to be necessary to carry out the Commissioner's duties under this
			 section; and
				(3)construct
			 additional ports of entry along the Southern border and the Northern
			 border.
				(b)Consultation
				(1)Locations for
			 new ports of entryThe Secretary of Homeland Security is
			 encouraged to consult with the Secretary of the Interior, the Secretary of
			 Agriculture, the Secretary of State, the International Boundary and Water
			 Commission, the International Joint Commission, and appropriate representatives
			 of States, local governments, Indian tribes, and property owners—
					(A)to determine
			 locations for new ports of entry; and
					(B)to minimize
			 adverse impacts from such ports on the environment, historic and cultural
			 resources, commerce, and quality of life for the communities and residents
			 located near such ports.
					(2)Savings
			 provisionNothing in this subsection may be construed—
					(A)to create any
			 right or liability of the parties described in paragraph (1);
					(B)to affect the
			 legality and validity of any determination under this Act by the Secretary;
			 or
					(C)to affect any
			 consultation requirement under any other law.
					6.Authority to
			 acquire leaseholdsNotwithstanding any other provision of law,
			 the Secretary of Homeland Security may acquire a leasehold interest in real
			 property, and may construct or modify any facility on the leased property, if
			 the Secretary determines that the acquisition of such interest, and such
			 construction or modification, are necessary to facilitate the implementation of
			 this Act.
		7.Authorization of
			 appropriationsThere is
			 authorized to be appropriated $6,000,000,000 to carry out this Act during the
			 6-year period beginning on October 1, 2011, of which $30,000,000 shall be used
			 for grants authorized under section 4(b).
		8.Rescission of
			 unobligated Federal funds
			(a)In
			 generalThere is hereby rescinded, from appropriated
			 discretionary funds that remain available for obligation as of the date of the
			 enactment of this Act (other than the unobligated funds covered by subsection
			 (d)), amounts determined by the Director of the Office of Management and Budget
			 such that the aggregate amount of the rescission equals the amount authorized
			 to be appropriated under section 7.
			(b)ImplementationThe
			 Director of the Office of Management and Budget shall determine and
			 identify—
				(1)the appropriation
			 accounts from which the rescission under subsection (a) shall apply; and
				(2)the amount of the
			 rescission that shall be applied to each such account.
				(c)ReportNot
			 later than 60 days after the date of the enactment of this Act, the Director of
			 the Office of Management and Budget shall submit to Congress and the Secretary
			 of the Treasury a report that describes the accounts and amounts determined and
			 identified under subsection (b) for rescission under subsection (a).
			(d)ExceptionsThis
			 section shall not apply to unobligated funds of—
				(1)the Department of
			 Defense;
				(2)the Department of
			 Veterans Affairs; or
				(3)the Department of
			 Homeland Security.
				
